Citation Nr: 1130081	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for generalized anxiety disorder and major depressive disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent for a scar of the dorsum of the left hand.

3.  Entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a July 2011 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to an initial evaluation in excess of 30 percent for generalized anxiety disorder and major depressive disorder.

2.  In a July 2011 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to an initial evaluation in excess of 10 percent for a scar of the dorsum of the left hand.

3.  In a July 2011 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis.


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal relating to the issue of entitlement to an initial evaluation in excess of 30 percent for generalized anxiety disorder and major depressive disorder, the Board does not have jurisdiction to consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  Because the Veteran has withdrawn his appeal relating to the issue of entitlement to an initial evaluation in excess of 10 percent for a scar of the dorsum of the left hand, the Board does not have jurisdiction to consider that claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.

3.  Because the Veteran has withdrawn his appeal relating to the issue of entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis, the Board does not have jurisdiction to consider that claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

By a May 2006 rating decision, the RO granted service connection for generalized anxiety disorder and major depressive disorder, a scar of the dorsum of the left hand, and chronic sinusitis.  The Veteran filed a notice of disagreement as to that determination regarding the assigned disability evaluations, a statement of the case was issued in December 2007, and he perfected his appeal by filing a VA Form 9 in December 2007.  In a July 2011 written statement, the Veteran withdrew his appeal for increased evaluations for generalized anxiety disorder and major depressive disorder, a scar of the dorsum of the left hand, and chronic sinusitis.  

Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Thus, the Board does not have jurisdiction to review them, and they must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for entitlement to an initial evaluation in excess of 30 percent for generalized anxiety disorder and major depressive disorder is dismissed.

The appeal for entitlement to an initial evaluation in excess of 10 percent for a scar of the dorsum of the left hand is dismissed.

The appeal for entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis is dismissed.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


